DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-6 and 11-13 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach, inter alia, A stator of a rotary electric machine, the stator comprising: a stator core; and a stator coil wound around the stator core, wherein: the stator coil includes a first segment coil and a second segment coil; a first peeled portion that is present in an end portion of the first segment coil is joined to a second peeled portion of the second segment coil; at least one recess portion is provided in a joining surface of the first peeled portion that faces the second peeled portion; the joining surface includes: a joining region is where the first segment coil is joined to the second segment coil, and a non-joining region is where the first peeled portion and the second peeled portion face each other without joining of the first segment coil and the second segment coil; and wherein the recess portion is present in a vicinity of a joining boundary that is a boundary between the joining region and the non-joining region, the recess portion includes an elongated shape and a width of the recess portion is shorter than a length of the joining region in a width direction of the recess portion.
Claims 3-6 and 11-13 are allowable for their dependency on claim 1.
Claims 7-10 are allowable for similar reason as claim 1.
RE claim 14, the prior-art does not teach a stator of a rotary electric machine, the stator comprising: a stator core; and a stator coil wound around the stator core, wherein: the stator coil includes a first segment coil and a second segment coil; a first peeled portion that is present in an end portion of the first segment coil is joined to a second at least one recess portion is provided in a joining surface of the first peeled portion that faces the second peeled portion; and a plurality of recess portions formed in the joining surface of the first peeled portion.
Claims 15-20 are allowable for their dependency on claim 14.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834